IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs October 21, 2009

             DALLAS R. MYERS, JR. v. STATE OF TENNESSEE

               Direct Appeal from the Circuit Court for Wayne County
                        No. 14589    Jim. T. Hamilton, Judge




                No. M2009-00840-CCA-R3-HC - Filed August 23, 2010


Petitioner, Dallas R. Myers, Jr., appeals the trial court’s summary dismissal of his petition
for writ of habeas corpus. He alleges that his sentence is illegal because the trial court
sentenced him above the presumptive minimum sentence absent a finding of enhancement
factors. After a thorough review, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the Court, in which D AVID H. W ELLES and
J ERRY L. S MITH, JJ., joined.

Dallas R. Myers, Jr., Clifton, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Leslie Price, Assistant Attorney
General; and T. Michel Bottoms, District Attorney General, for the appellee, the State of
Tennessee.

                                        OPINION

I. Background

        On March 7, 2005, the Henry County Grand Jury indicted Petitioner for an aggravated
sexual battery that occurred on August 1, 2002. Petitioner entered a plea of guilty to one
count of attempted aggravated sexual battery, a Class C felony, on March 14, 2005. Pursuant
to the plea agreement, the trial court imposed a sentence of six years as a Range I, standard
offender. The trial court ordered Petitioner to serve one-hundred eighty-nine days in
confinement and the remainder of the sentence on supervised probation.
        On August 23, 2006, the trial court revoked Petitioner’s probation and ordered him
to serve his sentence in confinement. Petitioner filed a subsequent petition for post-
conviction relief, which was denied by the trial court. By memorandum opinion, this Court
affirmed the trial court’s denial. See Dallas R. Myers v. State, No. W2007-02596-CCA-R3-
PC, 2008 WL 2484171 (Tenn. Crim. App. June 18, 2008). On February 24, 2009, Petitioner
filed a pro se petition for writ of habeas corpus alleging that his sentence was illegal because
it was enhanced beyond the presumptive minimum sentence. The criminal court summarily
dismissed the petition. Petitioner now appeals.

II. Standard of Review

        Article I, section 15 of the Tennessee Constitution guarantees the right to seek habeas
corpus relief. Tennessee Code Annotated sections 29-21-101 through 29-21-130 codify the
applicable procedures for seeking a writ. However, the grounds upon which a writ of habeas
corpus may be issued are very narrow. Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). A
writ of habeas corpus is available only when it appears on the face of the judgment or the
record of the proceedings upon which the judgment was rendered that a court was without
jurisdiction to convict or sentence the defendant or that the defendant is still imprisoned
despite the expiration of his sentence. See Summers v. State, 212 S.W.3d 251, 255 (Tenn.
2007); Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993); Potts v. State, 833 S.W.2d 60, 62
(Tenn. 1992). The purpose of a habeas corpus petition is to contest void and not merely
voidable judgments. Archer, 851 S.W.2d at 163. A void judgment is a facially invalid
judgment, clearly showing that a court did not have statutory authority to render such
judgment; whereas, a voidable judgment is facially valid, requiring proof beyond the face of
the record or judgment to establish its invalidity. See Taylor, 995 S.W.2d at 83. The burden
is on the petitioner to establish by a preponderance of the evidence, that the sentence is void
or that the confinement is illegal. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000).
Moreover, it is permissible for a court to summarily dismiss a petition for habeas corpus
relief, without the appointment of counsel and without an evidentiary hearing, if the
petitioner does not state a cognizable claim. See Summers, 212 S.W.3d at 260; Hickman v.
State, 153 S.W.3d 16, 20 (Tenn. 2004).

       In this case, Petitioner argues that his sentence is illegal because the trial court
improperly sentenced him above the minimum three-year sentence for his attempted
aggravated sexual battery conviction, a Class C felony, absent a finding of enhancement
factors. However, as noted by the State, the sentence in this case was part of a plea
agreement that Petitioner accepted. Therefore, the trial court was not required to find
enhancement factors. “Where the sentence is agreed upon by the district attorney general and
the defendant and accepted by the court, the court may immediately impose sentence as
provided in § 40-35-205(d), and no specific sentencing hearing or presentence report shall

                                              -2-
be required.” T.C.A. § 40-35-203(b). The range of punishment for a Class C felony is three
to fifteen years. See T.C.A. § 40-35-112. “[A] plea-bargained sentence is legal so long as
it does not exceed the maximum punishment authorized for the plea offense. Hoover v.
State, 215 S.W.3d 776, 780-81 (Tenn. 2007). As such, Petitioner’s six-year sentence was
within the range specified for the offense to which he pled guilty and is valid.

       Because the habeas corpus petition does not state a cognizable claim for habeas
corpus relief, we conclude that the trial court did not err in summarily dismissing the petition.
Petitioner is not entitled to relief on this issue.

                                       CONCLUSION

       After a thorough review, we affirm the judgment of the trial court.

                                                     _________________________________
                                                     THOMAS T. WOODALL, JUDGE




                                               -3-